DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Rajeev Rohatgi on 15 July 2022, following the interview conducted on 13 July 2022.
The application has been amended as follows: 

1. (Currently Amended) A method comprising:
maintaining a graph specific to a first context, wherein the graph comprises a plurality of vertices, corresponding to respective data items including a first data item, and a plurality of edges;
constructing an edge of the plurality of edges between a first vertex and a second vertex of the plurality of vertices, based on an observed first association between first past requests for the respective data items of the first and second vertices in the first context;
subsequent to the constructing, receiving, from an application instance, a first request having the first context and identifying the first data item to be returned in response to the first request;
responsive to the first request:
based on the first context, identifying the graph specific to the first context;
traversing the plurality of vertices to identify one or more additional data items beyond the first request, that are linked, in the graph, to the first data item, wherein the one or more additional data items are linked based on associations observed between respective past requests, the associations including the first association between the first past requests; 
retrieving a plurality of data items, comprising the first data item and the one or more additional data items, from a first cache; and 
storing the retrieved plurality of data items in a second cache distinct from the first cache;
subsequently receiving a second request from the application instance for a second data item distinct from the first data item, the second data item being one of the one or more additional data items linked in the graph specific to the first context; and
responsive to the second request:
retrieving the second data item from the second cache; and
fulfilling the second request with the retrieved second data item.

2.  (Previously Presented) The method of claim 1, wherein the maintaining the graph further comprises: 
adding further data items of the plurality of data items to the graph as the respective further data items are requested, prior to the first request, by one or more application instances having the first context.

3.  (Previously Presented) The method of claim 1, wherein the maintaining the graph further comprises:
deleting particular data items from the graph as the particular data items are determined to be no longer associated with the first context.

4.  (Original) The method of claim 1, wherein the first context characterizes a transaction, and further comprising:
flushing the plurality of data items from the second cache responsive to completion of the transaction.

5.  (Previously Presented) The method of claim 1, wherein the first cache is managed by a cache server and the receiving the first request, the retrieving the plurality of data items, the storing,  the receiving the second request, and the fulfilling actions are performed by a client of the cache server.

6.  (Original) The method of claim 5, wherein the client and the application instance are co-located on an application server distinct from the cache server.

7.  (Original) The method of claim 5, further comprising: 
building the graph at the client of the cache server and transmitting the graph to the cache server for storage in a graph repository at the cache server.

8.  (Previously Presented) The method of claim 5, wherein the client is a first client, and the method further comprises:
forwarding the plurality of data items from the first client to a second client of the cache server prior to the second client receiving any request for one or more of the plurality of data items in the first context.

9.  (Original) The method of claim 1, wherein the graph is a first graph, and further comprising:
receiving a third request from the application instance for a new data item not linked in the first graph; and
responsive to the third request, retrieving further data items, linked in a second graph associated with the first context and including the new data item, from the first cache and storing the further data items in the second cache.

10.  (Original) The method of claim 1, further comprising:
receiving a third request from the application instance for a new data item not included in the plurality of data items;
retrieving the new data item from a database system; and
storing the new data item in the first cache.

11.  (Original) The method of claim 1, wherein the retrieving the plurality of data items further comprises:
issuing a third request for the first data item to a cache server hosting the first cache, the third request specifying the first context;
receiving an encrypted payload from the cache server; and
decrypting the encrypted payload to extract the plurality of data items.

12. (Canceled)

13.  (Currently Amended)  Computer-readable storage media storing instructions which, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
maintaining a graph stored in a graph repository, wherein the graph comprises a plurality of vertices, corresponding to respective data items including a given data item, and a plurality of edges;
constructing an edge of the plurality of edges between a first vertex and a second vertex of the plurality of vertices, based on an observed first association between first past requests for the respective data items of the first and second vertices;
subsequent to the constructing, receiving, from a client, a request comprising information describing a context of a requesting application instance and further information describing the given data item to be returned in response to the request;
mapping the context to the graph;
traversing the plurality of vertices to identify one or more additional data items that are linked to the given data item in the graph, wherein the one or more additional data items are linked based on associations observed between respective past requests, the associations including the first association between the first past requests;
collecting a plurality of data items, including the given data item and the one or more additional data items, from a data cache; and
returning the collected plurality of data items to the client in response to the request.

14.  (Previously Presented) The computer-readable storage media of claim 13, wherein the information describing the context comprises a client identifier, a session identifier, and an operation identifier.

15.  (Previously Presented) The computer-readable storage media of claim 13, wherein the traversing comprises following links indicating dependencies between pairs of data items, among the plurality of data items, until traversal of the graph is complete.

16.  (Previously Presented) The computer-readable storage media of claim 15, wherein the links are stored with respective ones of the plurality of data items in the data cache.

17.  (Previously Presented) The computer-readable storage media of claim 13, wherein the operations further comprise:
receiving a second request for a second data item, the second request comprising information describing the context;
determining that the second data item is not among the plurality of data items;
determining that the second data item is present in the data cache; and
adding the second data item to the graph.

18.  (Previously Presented) The computer-readable storage media of claim 13, wherein the operations further comprise:
receiving a second request to store the graph in the graph repository.

19.  (Currently Amended) A system comprising:
a plurality of servers including a cache server and one or more application servers, each server of the plurality of servers comprising one or more processors with memory coupled thereto and a network connection, wherein the cache server is coupled to the one or more application servers via the respective network connections;
wherein each of the application servers is configured to execute instructions of:
	an application cache client hosting a local cache; and 
	one or more instances of an application;
wherein the cache server is configured to execute instructions of an application cache service hosting a shared application data cache and a graph store;
wherein the application cache client is configured to forward a first request for a first data item, received from a first instance of the one or more instances of the application, to the application cache service together with an application context of the first instance of the application; and
wherein the application cache service is configured to:
	map the application context of the first instance of the application to a 	corresponding graph in the graph store;
	collect a plurality of data items, specified by the corresponding graph and including the first data item, from the shared application data cache, wherein the plurality of data items are linked in the corresponding graph based on associations observed between past requests for the plurality of data items; and
	return the collected data items to the forwarding application cache client to be 	stored in the local cache.

20.  (Previously Presented) The system of claim 19, wherein the one or more application servers support web transactions over the respective network connections.

21.   (Previously Presented) The system of claim 19, wherein the application cache client is configured to:
responsive to the first request, forward only the first data item, among the collected data items, to the first instance of the application.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 and 13-21 are allowed in light of the applicant's remarks (page 9, filed 16 March 2022), the interview held on 13 July 2022, and over the prior art made of record. The context graph used to answer requests for data such that items related to, but not explicitly identified in, the request are also returned is constructed in a novel way: where "the one or more additional data items are linked based on associations observed between respective past requests". The prior art of Challenger et al. teaches the creation and use of data structures to return both requested and related data, while the prior art of Taylor teaches the use of graphs to relate data which can be used as the data structure. The aspect where the context graph associations were made using past requests was not an obvious combination with the use of context graphs (such as in Taylor) with prior art where past requests were stored (such as where past requests were stored for later review and/or reuse).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163  

/William B Partridge/Primary Examiner, Art Unit 2183